DU ZAIRE LIEU=-VIT
MLYEQUATEUR ZONE
DES AFFAIRES 3/REGION

ES ra = PBANDAKA.-

(TETELEREE

Nr teins

“svrésentée par le Cons: vateu des
tion Foncière de l'Equateur, asissa
s par 1'Arrêté n°
article pr

1° La République du Zaïres
Immobiliers dé la Circonscri
en vertu des pouvoirs qui jui sont confer
004/0042/87 du 20 ogtobre 1987, spéciale ent en son
portant délégation des pouvoirs» £
de première parte"

nommée " LA

ci-apres d

Te

2% La Société par Actions à Responsabilité
LEVER au Zaïre, en abrégé " P.L.2. " constituée dans
Législation gaïroise dont les Statuts et leurs moflifications ont et
publiés au Journal Officiel de. la République du Zaïre numéro douze
du quinze juin mil neuf cent quatre-vingt-uns inscrite au nouveau
Registre du Commerce de Kinshasa Sous le numéro 2493, ayant son si
ge Social à Kinshasa, 16 Avenue Lieutenant=-Colonel Lukusas B.P.8.6
Kinshasa, ci-après dénommée "“ LE CONCESSIONNAIRE ORDINARE Ma"

de seconde par tem mmmmms me ee OS €

ARTICLE 1°- :

La République concède au soussigné de seconde parts qui a:
pte un droit de concession ordinaire d'une durée de CINGT-CINQ (25) À
renouvelable commençant à courir le jour de 5a signature et portant s
. parcelle n° 20/S.U. du plan cadastral: située à Bokatola, Zone d'E
Riu per d'une superficie de trente ares dont 1e
â1 jan ent geprérontéoe par un Linéré, roue oh REQUIS RERO Re

ectif qu'après paiement Par
représentant Le

ssent contrat ne sera eff
ordinaire d'un montant de 35.280 NZ.
axes rénumératoires d'usage:

om me a me eme me 0 eme

naire a l'obligation de naine ir
au moins égale à cell s
) ME
L Lite

PAT CLLLERESS s. +
F, £ de ‘ t'èf .
0. Li /t4 |
+ ë
‘ RS
. L 0 #” = 1
sé . j ni + pet n
à 9 LA . 36e D"
” .
bn — Zi £a suite à vrtitivat d'ént js at vole MATE

Et pti utiou ou la violotiou d'une 4 ti 2
dostus éutrafnera 1: résiliation 49 :
si, trois mois aprés misé ou dereures
ses ouligationss

ORDINAT de antisiait pas
par le frésor lui restaut acquises à titre St tudrié Lé pm eeT TS

ARTECLE Bt LD
ne Pour
Jos parties déclarent ê
dans Les pureaux 46 ls Z
Haïre daus 165 bureaux ue

M age à
douule expéditions À

tout de qui vouver

jire domiciles LE
oue de et à LA
12 Donservat

iou des

Lot

propriété foncière,

L

ULLERIES DU CONGO FALSE

ALES LXVER FRERES" a: , ibge social h x
et modifications publiés aux Annexen du 1 in Offioie
blge, année 1911, page 421, 06 aux Annexes du Bulletin Aïs
Fi Congo Pole, année 1933, page 291, et années 1944, page
enreg detrée comme étant, en vertu d'ün contrat d'échange sn

huit juin mil neuf cent oinquante-six reçu le même jour au - -

Latre-journal sous 1es numéros d'ordre général 14.764 8% epéci
approuvé par décret du 21 août 1957 (Bulletin Off4cie
Congo Belge: année 1957, 2ème partie, page 671), propriétaire
1'immeuble indiqué ci-après ? un terrain destiné à un us

situé à BOKATOLA étent la parcelle n° 20 du lotissement
ae trente ares, dènt les jimites son

’

‘pioie approximative

un liséré rouge au croquis epproximatif figuré ci-apr

FT noUv
“officiel aure Li

REPUBLIQUE DU ZAIRE

CERTIFICAT D'ENREGISTREMENT: 58108 Cle.
ORIGINAL
1 Zone de

Livre d'enregistrement
Vol. ZA L vois 184

JMEEMDE
LEE. TOSA

sfroténs

es

entr ne niiiati

Misdessus
Es

“, troir
Rotsarait po
ni restant ac

mise jemeut

mois on
>vuliisg ions

\ titr 64

qui voucerue

-ARTie E pour teut Ce
ie par Lies aéci arent élire doniciles
dans Les pureaux de La zone de et

Haïre, dans tes Dur eaux de La

fran Ds

à

FE à,

Ainsi en double

L

Conservet

1v4#F8NFIT

1} LEP Vres

pénurie

. 487

L'exécut
LE

à à ÿ D E -
on des Titres Lune

ré pmulsaue
biliers

- La

expéditions 1cdÉ/ É£ 195

